DETAILED ACTION
The communication dated 8/14/2020 has been entered and fully considered.
Claims 5-12, 15-16, 22-23, 25, 32, and 35-41 were canceled. Claims 4, 13-14, 17-18, 21, 24, 26, 30-31, and 33-34 were amended. Claims 1-4, 13-14, 17-21, 24, 26-31, and 33-34 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
As for claim 14, the claim is dependent on canceled claim 5, therefore the scope of the claim is indefinite.
Claim 14 recites the limitation "the second shaft" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
As for claim 33, it is unclear what is meant by the phrase “wherein a brake seat e mounted to a rear wall of the tub” therefore the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. U.S. Publication 2019/0017211 (henceforth referred to as Kim).
As for claim 1, Kim teaches a washing machine (paragraph [0048]; Fig. 1: part 1), equivalent to the claimed drum washing machine, comprising: a tub (paragraph [0048]; Fig. 1: part 30); a drum (paragraph [0048]; Fig. 1: part 40) rotatably provided in tub 30; a pulsator (paragraph [0048]; Fig. 1: part 45), equivalent to the claimed agitator, rotatably provided in drum 40; a motor (paragraph [0057]; Fig. 1: part 70), equivalent to the claimed driver, in transmission connection with drum 40 via a driving shaft 
As for claim 2, Kim further teaches that when pulsator 45 and drum 40 are rotated in opposite directions, a rotation speed of pulsator 45 is less than a rotation speed of drum 40 (paragraphs [0096]-[0098]).
As for claim 3, Kim further teaches that when pulsator 45 and drum 40 are rotated in the same direction, a rotation speed of pulsator 45 is equal to a rotation speed of drum 40 (paragraphs [0106]-[0107]).
As for claim 17, Kim further teaches that an outer peripheral surface of gearbox 146 is provided with gear teeth, and an inner side surface of stopper 228 is provided with pawl teeth, when stopper 228 is in the tightening state, pawl teeth mesh with gear teeth, and when stopper 228 is in the releasing state, pawl teeth are disengaged from the gear teeth (paragraphs [0096]-[0104]).
As for claim 33, Kim further teaches that housing 110 e mounted to a rear wall of tub 30 (Figs. 1-3).

Allowable Subject Matter
Claims 4, 13, 18-21, 24, 26-31, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711